                                                                       CLERK'S OFFICE U.S .DISX COURT
                                                                              AT ROANOKE,VA
                                                                                    FILED

                  IN TH E U N IT ED STATE S D ISTR ICT COU RT                   AF2 2ù 2219
                 FO R TH E W E STERN D IST M CT O F W RG IN IA             JULI     UDLEX CLERK
                              ROAN O U D IW SIO N                         BY:


UNITED STATES OF AM RRICA )                     Case N o.7:06-CR -10
                          )
v.                        )
                          )
ANTH ONY DEONTA REDDICKS, )                     By:H on.M ichaelF.U rbansld
    Defendant.            )                     ChiefUnited StatesDistrictJudge

                            M E M O RAN D U M O PIN IO N

      D efendantA nthony D eontaReddicksfiled am odon to reduce hissentence pursuant

to theFirstStep A ctof2018,Pub.L.N o.115-015.H easksthatllissentencebereduced from

240 m onths to 120 m onths,which willresultin his im m ediate release.ECF N o.84.T'
                                                                                  he

governm ent does not contestthatReddkks is eligible for a reduction in his sentence and

suggeststhatlaissentencebem odified to tim e served,followedbyan 8-yearterm ofsupervised

telease.Thegovernm entasksthatifareducdon in Reddicks'ssentencereslzltsin hisim m ediate

release,thatthejudgmentbestayedfortendaystoallow theBureauofPrisonssufhcienttime
to process his release.ECF N o.89.N eithet party zequested a heating.For the teasons set

forth below,the courtwillGRAN T Reddicks'szequest and m odify llis sentence to 120

m onths,butnotlessthan tim e served,to be followed by an 8-yearterm of'
                                                                      supervised release.

ThejudgmentwillbestayedfortendaysiftheBtueauofPrisonsdetetnainesthatReddicksis
endtled to imm ediaterelease.

                                           1.

      Onlune26,2006,ajuty foundReddicksguiltyon onecountofpossessingwith intent
to distribute m oze than 50 gtam s of cocaine base.ECF N os.10,43.A t the Hm e he was
sentenced,the statutory m inim llm and m axim lxm term sofim prisonm entbased on 50 gram s

ofcocaine base were 10 yearsand life.H ow ever,because the governm enthad ftled a nodce

ofenhancementunder21U.S.C.j851,basedon a2005felonycltnag convicdon,thestatutory
mandatozy minimp,m and mavimum termswere20yeatsand life.21u.s.c.j841:)(1)(A)
(2006)9ECFNos.29,82.
      Reddicks's base offense levelftom the sentencing guidelines was 32,based on 65.1

gramsofcocainebase.Heteceived noadjustments,makinghistotaloffenselevel32.ECF
N o.82.W ith a crim inalllistory category of111,he had an advisory guidelinesrange of151 to

188 m onths.U .S.S.G .Ch.5,PartA ;ECF N os.82,83.O n Septem bet 6,2006,Reddicksw as

sentenced to thestatazpryminimllm te= of240 monthsimpdsonmentto befollowed bya

lo-yea.
      rtef'm ofsupervised telease.ECF N os.46,83.Reddickshasserved approvim ately 156

monthsandllisprojectedreleasedateisDecember4,2023.ECF No.83.
      AtthetimeReddickswassentenced,avioladon ofj841(a)(1)carried amandatory
rninim llm sentence of 10 yeatsand a m axim um oflife im pdsonm entifthe offense itw olved

m orethan 50 gram sofcocainebase,and apenaltyrangeof5to 40yeatsiftheoffenseitw olved

morethan5gramsofcocainebase.21U.S.C.j841@ (1)(A)and(B)(2006).In2010,theFair
SentencingA ctw asenacted,and Secdon 2 ofthe actreduced penaldesforoffensesinvolving

cocaine base by increasing the threshold cltnxg quandées tequired to tdgger m andatory

minimum sentencesunder21U.S.C.j 8414$(1).FairSentencing Actof2010,Pub.L.No.
111-220,j 2, 124 Stat.2372 (2010).Currently,in order to trigger the lo-years-to-life-
sentencingrange,theoffensem ustitw olvem otethan 280 grlm sofcocainebase,and to tdgger
the.5-to-40-yeat sentencing tange,the offense m ustinvolve m ore than 28 gram s ofcocaine
                                                            '
                                                            z               I


base.

        The FitstStep A ctwaspassed on D ecem bet21,2018.Secdon 404 ofthe actpeM its

acourtaupon m otion ofthe defendantorthegovernm ent,orupon itsown m odon,to impose

areduced sentence forcertain offensesin accordancewith theFG Sentencing A ctof2010,if

such a reducdon w asnotpreviously granted.O ffensesqualify for the reducdon ifthey were

committed beforeAugust3,2010 and carrythe statutorypenaldeswllich Were modiûed by

secdon 2 or3 ofthe FairSentencing A ctof2010.FirstStep A ctof2018,Pub.L.N o.115-

015,132Stat.015(2018).
                                               II.

        The parties agree that the Fitst Step A ct applies to Reddicks. Because he was

responsible forpossessing 65.1 gtnm sofcocninebase,iftheFG SentencingA cthad been in

effectin 2007,Reddickswould have faced am inim llm sentenceofûveyeatsand am mvimllm

sentçnceoffortyyears.lTalringinto accountthej851enhancement,hewould havefaced a
minimum sentenceof10yearsandamaximum oflife.21U.S.C.j841(1
                                                         $(1)7).Underthe
guidelines,llistotaloffenselevelwouldhavebeen24.U.S.S.G.j2D1.1(c)(8).W ithactiminal



l'
 T'heA ddendllm to tlzePSR assumesthatitisthe quantity ofcocainebase forwhich adefendantis
responsible,ratherthan theamountforwhich hehasbeen convicted,thatdeterminesthenew offenselevel
and gaidelinerange.ECF No.83 at3.Reddicksdid notaddresstheissue,butrelied upon andttrged the colzrt
to adopttheanalysisin theAddendum to thePSR.ECF N o.84.BeçauseReddickswottld be endtled to an
am ended sentenceof120 m onthsregardlessofwhethertheoffenselevelwasbased on theam otmtofcocaine
base forwhich hewasconvicted orförwllich hewasheld responsible,thecourtm akèsno dete- inadon in
thiscaseasto which am ountiscontem plated bythe FirstStep Actto beused irlresentencing.

                                                3
    historycategoryof111,thecorresponding advisozy rangefol'offense level24 is63-78 m onths

    ofim prisonm ent.U.S.S.G .Ch.5Pt.A .

          H ad Reddicksbeen sentenced afterpassageoftheFai.
                                                          tSentencingA ctatheappropriate

    sentencewould havebeen 120m onthsfollow ed by an 8-yearterm ofsupervisedrelease,based

    on the Htn'g amountplus the j 851 enhancement.21 U.S.C.j 841q$(1)7).Thus,an
    appropriate sentence forReddicksundetthe FitstStep Actw otzld be 120 m onths,followed

    by an 8-yeat term of supervised release.Because Reddicks has served approxim ately 156

.   m onths,itappearsthathe isentitled to im m ediaterelease.

                                               111.

          Forthe reasonsstated above,thecourtwillG RA N T Redclicks'sm odon to reducehis

    sentence,ECF N o.84,and m odifyhissentence to a totalperiod of120 m onths,butnotless

    than tim e sezved,to befollow ed by an F yearterm ofsuperdsed release.Thecourtfindsthe

    sentenceissufûcient,butnotgteatetthan necessary,and accountsforthe sentencing factors

    thecout'tmustconsiderpursuantto18U.S.C.j3553(4,specihcallydeterrence,protecdon
    ofthe public,and respectforthe law.TheBtueau ofPrisonsisdirected to recalculate

    Reddicks'sreleasedatebased on lzisam ended sentence of120 m onthsand release him ifhe

    has6llly served hissentence.

          AnappropdateOrderandsmendedjudgmentwillbeentered.lfReddicksisendtled
    to immediatezelease,judg'
                            m entwillbestayed fozten daysto givetheBtueau ofPrisons
    suffkienttim e to processllistelease.



                                                4
Itisso O RD E RE D .

                           Entered: oc//xs/zlo (f
                       J         x'
                                  .
                                  -2.
                                    c.
                                     rW .                   '
                           M ichaelF. zbanski
                           Cbief nited StatesDistrktludgt




                             5
